Title: To George Washington from Brigadier General James Potter, 3 November 1777
From: Potter, James
To: Washington, George



Sir
Mr Willings Novr 3d 1777

the enemy brings provision in Boats in the Night along the Side of the Shore, and up the Schulkill about a mile above the lowest ferrey,

on Saterday evining last there went down 30 Boats I think the came up Last night in the Time of the flud they maid a Voige.
you may be asured that the Enemy are Bulding three floting Battereys one at Ougdons ferrey and two about a mile above, the lowest ferrey the two latter ones we can See Clearly one Seems allmost finished the other the Began to Nale the plank on last Saterday, if those Battereys are once finished, and they have persession of Carpanters Island, our fourts and Galleys must Unavetable fall into there Hands—I can see no way of saving our fourts and Galleys but by Immedatly Taking there fourt, and Battreys on carpenters Island which I think Can be dun with good Troops with no Grait Loss if that was dun we coud use there Battrey at the pest Hous against themselves and by that means Defeat there intencions—I hope a great part of the mill stones were Removed yesterday as I had sent out for that purpose 150 men the enemy are in hopes of gating up there Shiping and has brought up there Bagage as far as Chester I wold Refare your Excelancey to Messr Lytle Hunter and Mountgomrey for a more full Account of these matters they have Been with Me in meaking Discovereys. I am your excelanceys Obed. and Humble servant

Ja’s Potter


P.S. I Mount a gaurd of 100 men at the middle ferrey and at Grays—30 Near Boone dam 50 with a proper number of officers—my men have Severe duty to do—I have Been Reinforsed my strenth is about 950 Men with Arms and wanting arms 300 Exclusive of Officers.


J.P.
